

116 HR 725 IH: Pay Federal Workers Act
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 725IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2019Mrs. Dingell (for herself and Mr. Upton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend chapter 85 of title 5, United States Code, to clarify that Federal employees excepted from
			 a furlough are eligible for unemployment compensation, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Pay Federal Workers Act. 2.Eligibility for unemployment compensation for Federal employees excepted from furlough (a)In generalSection 8502 of title 5, United States Code, is amended by adding at the end the following:
				
					(f)
 (1)With respect to any lapse in appropriations beginning on or after December 22, 2018, each excepted Federal employee shall be, solely for the purpose of determining eligibility for unemployment compensation under this subchapter, deemed for the duration of the lapse in appropriations to be—
 (A)totally separated from Federal service; and (B)eligible for unemployment compensation benefits under this subchapter with no waiting period for such eligibility to accrue.
 (2)In this subsection, the term excepted Federal employee means a Federal employee who— (A)is an excepted employee or an employee performing emergency work, as such terms are defined by the Office of Personnel Management; and
 (B)is not being paid due to a lapse in appropriations.. (b)ApplicationThe amendment made by subsection (a) shall apply to weeks of unemployment beginning on or after December 22, 2018.
			